— Proceeding pursuant to CPLR article 78, inter alla, to compel the respondent Seymour Rotker, an Acting Justice of the Supreme Court, to permit the petitioner to offer expert psychiatric evidence at his impeding trial in a criminal action under indictment Number 5894/88.
*401Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus lies to compel the performance of a purely ministerial act where there is a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). Inasmuch as that is not the case in this instance, the petition is denied and the proceeding is dismissed. Even if we were to consider the instant proceeding as an application for a writ of prohibition, we would deny it (see, Matter of Lipari v Owens, 70 NY2d 731). We note that we have not reached the underlying merits of the petitioner’s legal arguments. Mangano, J. P., Bracken, Brown and Spatt, JJ., concur.